DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12, 14-16, 18-24, 27 and 28 have been examined.
Claims 27 and 28 have been added.
P = paragraph e.g. P[0001] = paragraph[0001]

Examiner’s Note:
The 01/27/2022 claim amendments have introduced various new issues such as new issues of lack of antecedent basis and the introduction of new matter that have necessitated the new grounds of rejection of the present Office Action.

The 01/27/2022 claim amendments have rendered moot the rejections under 35 U.S.C. 101, as it has been determined that the amended claims are directed to an electronic device receiving a broadcast message, and using one or more processors of the device to process the message, where it is not practical to receive a broadcast message and perform the same steps as claimed using the message by the human mind.

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive.
Regarding the Claim Objections, the arguments are moot in view of the claim amendments, however, the claim amendments have introduced new issues that are addressed in the new Claim Objections.
Regarding the rejections under 112(a), the Applicant argues
“While the claims are believed to comply with the written description requirement as previously filed, to advance prosecution, the above claim amendments are believed to address the issues. The claims clarify that the method and device determine zonal access rights from the broadcast message that includes the WNID without establishing a communications session between the ECM device and WZA apparatus. The claims further clarify that the method and device determine device permissions granted in connection with a local environment based on the zonal access rights without establishing a communications session between the ECM device and WZA apparatus”.
However, while these arguments are moot in view of the new grounds of rejection, the Examiner notes that the Applicant fails to provide a rebuttal or explanation directed to what the “communications session” is and the lack of disclosure describing the “communications session”, or to rejections directed to Claim 23 and Claim 24 regarding the limitations “before establishing a communications session” that are repeated in the amended claims, where these issues remain addressed in the new grounds of rejection.

Regarding the rejections under 112(b), the Applicant argues
“Claims 12, 14-16 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph. The above claim amendments are believed to address the indefiniteness issues”.
The arguments are not persuasive. The Applicant provides no rebuttal with respect to various claim limitations that were previously rejected and have not been amended, such as the Claim 23 and Claim 24 limitations “before establishing a communications session”. The Applicant also provides no rebuttal to all grounds of rejection directed to lack of antecedent basis or to rejections for omitting essential steps and omitting essential elements. See the new grounds of rejection.

Regarding the rejections under 103, the Applicant argues
“Gupta's UAV 100 must first establishing a communications session with a server, UAV base, antenna or other component. Without first establishing Gupta's communications session, Gupta's UAV is incapable of providing a server with estimated position. It necessarily follows that the server cannot determine a surrounding area that include the UAV and cannot send information to the UAV regarding coordinates and restrictions. Gupta's UAV is incapable of requesting updates without first establishing a communications session. The foregoing exchange CANNOT be implemented without first establishing a communications session”
and
“The prior Amendment After Final notes additional functions of Gupta's UAV that could not be performed without first establishing a communications session. In view of the foregoing, it is respectfully submitted that Gupta does not teach or suggest to obtain the zonal access rights and determine the device permissions without establishing a communications session between the ECM device and WZA apparatus”.
However, the Examiner first addresses that the disclosure of the present application does not define what a “communications session” is. Therefore, because Gupta et al. does not recite a “communications session”, Gupta et al. does not require or “establish” the claimed “communications session”.
Furthermore, using Claim 12 as an example, the amended claims require “obtaining zonal access rights from the broadcast message that includes the WNID without establishing a communications session between the ECM device and WZA apparatus; determining device permissions for the ECM device granted in connection with a local environment based on the zonal access rights without establishing a communications session between the ECM device and WZA apparatus”, and Gupta et al. teaches the “obtaining” as communication with wireless communication devices 254 and 256 that are each equivalent to the “WZA apparatus”, where Gupta et al. does not teach that this communication requires any establishing of a “communications session” with the wireless communication devices 254 and 256. The same applies tot the “determining” step, where Gupta et al. does not teach that determining restricted areas from wireless signals 254a and 256a requires any establishing of a “communications session”. The Applicant argues a server of Gupta et al., and provides no rebuttal to the communication between a UAV and the wireless communication devices 254 and 256 as cited in the rejection.
Therefore, the arguments are not persuasive.

The Applicant further argues
“Turning to Nilsson, Applicants disagree that the only deficiency of Gupta is that Gupta lacks a "broadcast message". In addition, Gupta does not obtain zonal access rights from the broadcast message. Also, Gupta does not obtain zonal access rights from any source without establishing a communications session between the ECM device and WZA apparatus”.
The arguments directed to “establishing a communications session” have already been addressed above using Claim 12 as an example.
The arguments are not directed to the rejection as written, as the “broadcast message” is rejected by the combination of Gupta et al. and Nilsson et al., and the Applicant argues that Gupta et al. “does not obtain zonal access rights from the broadcast message”.
However, even when viewing these arguments as being directed to Gupta et al. not teaching the “zonal access rights”, these arguments amount to a statement of disagreement, and fail to provide a rebuttal to the citations given in the rejection. For example, the rejection cites that “The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4, and the Applicant fails to provide a rebuttal that clearly explains how the information that defines restricted areas such as boundary coordinate information and conditional access is not equivalent to “zonal access rights”. 
Therefore, the arguments are not persuasive.

The Applicant further argues
“Further, the prior After Final Amendment noted several features of Gupta's operation that are predicated on first establishing communication between the UAV and a server, UAV base, antenna or other component. To suggest that Gupta could be modified to i) obtain zonal access rights from a broadcast message that includes the WNID without establishing a communications session between the ECM device and WZA apparatus, and ii) determine device permissions for the ECM device granted in connection with a local environment based on the zonal access rights without establishing a communications session between the ECM device and WZA apparatus, would render Gupta unsuited for its intended purpose”.
However, Gupta et al. teaches the amended limitations of “without establishing a communications session” as already explained above. Furthermore, to merely receive the wireless signals 254a and 256a as broadcast signals would only require the type of signal of the wireless signals 254a and 256a being made to be broadcast signals as taught by Nilsson et al., where such a modification would not “render Gupta unsuited for its intended purpose”, and would in fact not significantly alter the operation of the invention of Gupta et al. in any manner, as the UAV would simply receive the broadcast signals, where the signals being broadcast signals would not alter the manner in which the signals are received in some manner that would “render Gupta unsuited for its intended purpose”.
Therefore, the arguments are not persuasive. 

The Applicant further argues “As previously explained, Nilsson does not transmit broadcast messages with a combination of a wireless network identifier and zonal access rights. Instead, Nilsson merely transmits warning signals from nodes, where the warning signals concern a restricted area. As explained at paragraph 34, the warning signals informed drones not to come any closer to a restricted area. There is no discussion of the content of the warning signal, let alone to include zonal access rights in a broadcast message in combination with a wireless network identifier. It is a basic tenant of patent law that a reference cannot teach or suggest the subject matter that the reference does not enable, let alone describe in any manner”.
These arguments are moot as they are not directed to the rejection as written. The “wireless network identifier” is taught by Gupta et al., and the arguments are directed to only Nilsson et al., therefore, the arguments are not directed to the rejection as written and are then moot.

All other arguments are moot in view of the new grounds of rejection. All claims are rejected. See the new grounds of rejection.

Claim Objections
Claim 21 is objected to because of the following informalities:  lines 2-3 recite “to bidirectional communicate”. This is improper grammar.  Appropriate correction is required.
The Examiner notes that a possible correction may be “to bidirectionally communicate”.

Claim 22 is objected to because of the following informalities:  lines 2-3 recite “to bidirectional communicate”. This is improper grammar.  Appropriate correction is required.
The Examiner notes that a possible correction may be “to bidirectionally communicate”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14-16, 18-24, 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 12, the subject matter is the claimed “obtaining zonal access rights from the broadcast message that includes the WNID without establishing a communications session between the ECM device and WZA apparatus; determining device permissions for the ECM device granted in connection with a local environment based on the zonal access rights without establishing a communications session between the ECM device and WZA apparatus”.
The scope of the claim is not supported by the disclosure. Furthermore, there is no disclosure of what is required by the “communications session” in order to clearly determine what is excluded from the two instances of “without establishing a communications session”. See below.
Regarding the scope of the claim, the claims and the disclosure fail to define what steps take place during a “communications session”, and the “communications session” encompasses any communication whatsoever, such as receiving data, and also encompasses a process such as a handshake routine of exchanging communication protocols, where the disclosure does not explicitly exclude such a process occurring, therefore, the scope of the claim is not supported by the disclosure.
Regarding what is required by the “communications session”, there is no disclosure of an algorithm that clearly describes what does or does not qualify as a “communications session”, and there is no disclosure of what is excluded by each instance of “without establishing a communications session”. A person having ordinary skill in the art would be left to guess what the claim is attempting to exclude, such as by guessing what types of communication between the “ECM device and WZA apparatus” are excluded by the claim.
As such, there is no indication in the specification that the inventors had possession of a method comprising obtaining zonal access rights from the broadcast message that includes the WNID without establishing a communications session between the ECM device and WZA apparatus, and determining device permissions for the ECM device granted in connection with a local environment based on the zonal access rights without establishing a communications session between the ECM device and WZA apparatus.

As per Claim 16, the subject matter is the claimed “determine zonal access rights from the broadcast message that includes the WNID without establishing a communications session between the ECM device and WZA apparatus; determine device permissions granted in connection with a local environment based on the zonal access rights without establishing a communications session between the ECM device and WZA apparatus”.
The scope of the claim is not supported by the disclosure. Furthermore, there is no disclosure of what is required by the “communications session” in order to clearly determine what is excluded from the two instances of “without establishing a communications session”. See below.
Regarding the scope of the claim, the claims and the disclosure fail to define what steps take place during a “communications session”, and the “communications session” encompasses any communication whatsoever, such as receiving data, and also encompasses a process such as a handshake routine of exchanging communication protocols, where the disclosure does not explicitly exclude such a process occurring, therefore, the scope of the claim is not supported by the disclosure.
Regarding what is required by the “communications session”, there is no disclosure of an algorithm that clearly describes what does or does not qualify as a “communications session”, and there is no disclosure of what is excluded by each instance of “without establishing a communications session”. A person having ordinary skill in the art would be left to guess what the claim is attempting to exclude, such as by guessing what types of communication between the “ECM device and WZA apparatus” are excluded by the claim.
As such, there is no indication in the specification that the inventors had possession of a device comprising a processor that, in response to executing executable instructions, is configured to determine zonal access rights from the broadcast message that includes the WNID without establishing a communications session between the ECM device and WZA apparatus, and determine device permissions granted in connection with a local environment based on the zonal access rights without establishing a communications session between the ECM device and WZA apparatus.

As per Claim 21, the subject matter is the claimed “wherein the WZA apparatus is a network gateway to a network, the WZA apparatus including a receiver to bidirectional communicate with one or more physical devices utilizing one or more predetermined communications protocols, and wherein the one or more processors, in response to executing the executable instructions, perform the obtaining, determining and managing operations without accessing the network”.
There is no disclosure of the limitation “perform the obtaining, determining and managing operations without accessing the network”, and this limitation introduces new matter not present in the application as originally filed. There is no disclosure that requires steps of “obtaining, determining and managing operations” to be performed “without accessing the network”.
Furthermore, there is no disclosure of what is excluded by the limitation “without accessing the network”. There is no disclosure of what would or would not qualify as a step of “accessing” the network. The Examiner notes that because the “WZA apparatus is a network gateway to a network”, it would appear that simply communicating with the “WZA apparatus” as is done in parent Claim 12 would then qualify as accessing the network to which the “WZA apparatus” is a gateway, however, the disclosure does not clarify why this would or would not be the true for the claimed invention.
Furthermore, the scope of the claim is not supported by the disclosure. The claim encompasses excluding a method that includes any step of accessing the network at any point in time with relation to the “obtaining, determining and managing operations”, which is not disclosed. In fact, P[0064] of the Applicant’s specification recites “The program instructions may also be loaded onto a device to cause a series of operational steps to be performed on the device to produce a device implemented process such that the instructions which execute on the device provide processes for implementing the functions/acts specified”, and does not exclude any particular method of providing the program instructions to the device, such as by connecting to a network to download the program instructions.
As such, there is no indication in the specification that the inventors had possession of a method wherein the WZA apparatus is a network gateway to a network, the WZA apparatus including a receiver to bidirectional communicate with one or more physical devices utilizing one or more predetermined communications protocols, and wherein the one or more processors, in response to executing the executable instructions, perform the obtaining, determining and managing operations without accessing the network.

As per Claim 22, the subject matter is the claimed “wherein the WZA apparatus is a network gateway to a network, the WZA apparatus including a receiver to bidirectional communicate with one or more physical devices utilizing one or more predetermined communications protocols, and wherein the device is an electronically controlled mobile (ECM) device, the processor of the ECM device configured to perform the obtain, determine and manage operations without accessing the network”.
There is no disclosure of the limitation “perform the obtain, determine and manage operations without accessing the network”, and this limitation introduces new matter not present in the application as originally filed. There is no disclosure that requires steps of “obtain, determine and manage operations” to be performed “without accessing the network”.
Furthermore, there is no disclosure of what is excluded by the limitation “without accessing the network”. There is no disclosure of what would or would not qualify as a step of “accessing” the network. The Examiner notes that because the “WZA apparatus is a network gateway to a network”, it would appear that simply communicating with the “WZA apparatus” as is done in parent Claim 16 would then qualify as accessing the network to which the “WZA apparatus” is a gateway, however, the disclosure does not clarify why this would or would not be the true for the claimed invention.
Furthermore, Claim 16 does not even recite an “obtain” step, meaning Claim 22 is directed to an invention that is not claimed in the parent claim, and such an embodiment is not disclosed.
Furthermore, the scope of the claim is not supported by the disclosure. The claim encompasses excluding a method that includes any step of accessing the network at any point in time with relation to the “obtain, determine and manage operations”, which is not disclosed. In fact, P[0064] of the Applicant’s specification recites “The program instructions may also be loaded onto a device to cause a series of operational steps to be performed on the device to produce a device implemented process such that the instructions which execute on the device provide processes for implementing the functions/acts specified”, and does not exclude any particular method of providing the program instructions to the device, such as by connecting to a network to download the program instructions.
As such, there is no indication in the specification that the inventors had possession of a device wherein the WZA apparatus is a network gateway to a network, the WZA apparatus including a receiver to bidirectional communicate with one or more physical devices utilizing one or more predetermined communications protocols, and wherein the device is an electronically controlled mobile (ECM) device, the processor of the ECM device configured to perform the obtain, determine and manage operations without accessing the network.

As per Claim 23, the subject matter is the claimed “wherein the broadcast message is transmitted and the one or more processors perform the obtaining, determining and managing operations without accessing the network and before establishing a communications session”.
There is no disclosure of an algorithm that clearly describes what does or does not qualify as a “communications session”, therefore, there is no disclosure of what is excluded by “before establishing a communications session”.
Furthermore, the scope of the claim is not supported by the disclosure. The claim encompasses a process of transmitting the “broadcast message” before a “communications session” is established between the “ECM” of Claim 12 and a drone, where such a process is not disclosed in the present application, therefore, the scope of the claim is not supported by the disclosure.
As such, there is no indication in the specification that the inventors had possession of a method wherein the broadcast message is transmitted and the one or more processors perform the obtaining, determining and managing operations without accessing the network and before establishing a communications session.

As per Claim 24, the subject matter is the claimed “wherein the broadcast message is transmitted and the processor is configured to perform the obtain, determine and manage operations without accessing the network and before establishing a communications session”.
There is no disclosure of an algorithm that clearly describes what does or does not qualify as a “communications session”, therefore, there is no disclosure of what is excluded by “before establishing a communications session”.
Furthermore, the scope of the claim is not supported by the disclosure. The claim encompasses a process of transmitting the “broadcast message” before a “communications session” is established between the “ECM” of Claim 12 and a drone, where such a process is not disclosed in the present application, therefore, the scope of the claim is not supported by the disclosure.
As such, there is no indication in the specification that the inventors had possession of a method wherein the broadcast message is transmitted and the one or more processors perform the obtaining, determining and managing operations without accessing the network and before establishing a communications session.

As per Claim 27, the subject matter is the claimed “wherein the managing operation is performed without establishing a communications session between the ECM device and WZA apparatus”.
There is no disclosure of an algorithm that clearly describes what does or does not qualify as a “communications session”, and there is no disclosure of what is excluded by “without establishing a communications session”. A person having ordinary skill in the art would be left to guess what the claim is attempting to exclude, such as by guessing what types of communication between the “ECM device and WZA apparatus” are excluded by the claim.
As such, there is no indication in the specification that the inventors had possession of a method wherein the managing operation is performed without establishing a communications session between the ECM device and WZA apparatus.

As per Claim 28, the subject matter is the claimed “wherein the processor is configured to perform the manage operation without establishing a communications session between the ECM device and WZA apparatus”.
There is no disclosure of an algorithm that clearly describes what does or does not qualify as a “communications session”, and there is no disclosure of what is excluded by “without establishing a communications session”. A person having ordinary skill in the art would be left to guess what the claim is attempting to exclude, such as by guessing what types of communication between the “ECM device and WZA apparatus” are excluded by the claim.
As such, there is no indication in the specification that the inventors had possession of device comprising a processor that is configured to perform the manage operation without establishing a communications session between the ECM device and WZA apparatus.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-16, 18-24, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 12, it is unclear what is required by the “communications session”, making it unclear what is excluded from the two instances of “without establishing a communications session”.
Therefore, the claim is unclear.

As per Claim 16, it is unclear what is required by the “communications session”, making it unclear what is excluded from the two instances of “without establishing a communications session”.
Therefore, the claim is unclear.

As per Claim 21, it is unclear what is excluded by the limitation “without accessing the network”. There is no disclosure of what would or would not qualify as a step of “accessing” the network. The Examiner notes that because the “WZA apparatus is a network gateway to a network”, it would appear that simply communicating with the “WZA apparatus” as is done in parent Claim 12 would then qualify as accessing the network to which the “WZA apparatus” is a gateway, however, the disclosure does not clarify why this would or would not be the true for the claimed invention.	Therefore, the claim is unclear.

As per Claim 22, it is unclear what is excluded by the limitation “without accessing the network”. There is no disclosure of what would or would not qualify as a step of “accessing” the network. The Examiner notes that because the “WZA apparatus is a network gateway to a network”, it would appear that simply communicating with the “WZA apparatus” as is done in parent Claim 16 would then qualify as accessing the network to which the “WZA apparatus” is a gateway, however, the disclosure does not clarify why this would or would not be the true for the claimed invention.	Therefore, the claim is unclear.

Furthermore as per Claim 22, the claim recites “the processor of the ECM device configured to perform the obtain, determine and manage operations without accessing the network”. Parent Claim 16 recites two separate “determine” steps, and it is unclear which of these “determine” steps, if any, is referred to by the limitations “the obtain, determine and manage operations”.
Furthermore, there is no mention of any “operation” or “operations” in Claim 16, making it further unclear if Claim 22 is referring to any specific step of Claim 16 or to steps or “operations” which are not necessarily exactly the same as any specific step of Claim 16.
Therefore, the claim is unclear.

As per Claim 23, the claim recites “wherein the broadcast message is transmitted and the one or more processors perform the obtaining, determining and managing operations without accessing the network and before establishing a communications session”.
It is unclear what does or does not qualify as a “communications session”, therefore, it is unclear what is excluded by “before establishing a communications session”.
Furthermore, it is unclear what steps can or cannot be performed before or after the transmission of the “broadcast message”, and it is unclear if the claim is requiring that a “communications session” must be established, and if so, it is unclear why a “communications session” would be established and based on what conditions. It is also unclear what device would establish a “communications session” after transmission of the “broadcast message”.
Therefore, the claim is unclear.
Because the claim merely recites a situation rather than positively recite method steps that must be performed, it is understood by the Examiner that the claim is directed to an intended use that does not further limit Claim 12.

Furthermore as per Claim 23, it is unclear if the “communications session” is or is not the same as either instance of a “communications session” of Claim 12.
Therefore, the claim is unclear.

As per Claim 24, the claim recites “wherein the broadcast message is transmitted and the processor is configured to perform the obtain, determine and manage operations without accessing the network and before establishing a communications session”.
is unclear what does or does not qualify as a “communications session”, therefore, it is unclear what is excluded by “before establishing a communications session”.
Furthermore, it is unclear what steps can or cannot be performed before or after the transmission of the “broadcast message”, and it is unclear if the claim is requiring that a “communications session” must be established, and if so, it is unclear why a “communications session” would be established and based on what conditions. It is also unclear what device would establish a “communications session” after transmission of the “broadcast message”.
Therefore, the claim is unclear.
Because the claim merely recites a situation rather than positively recite how the device of Claim 16 is limited either by its configuration or by steps that some element of the device is configured to perform, it is understood by the Examiner that the claim is directed to an intended use that does not further limit Claim 16.

Furthermore as per Claim 24, it is unclear if the “communications session” is or is not the same as either instance of a “communications session” of Claim 16.
Therefore, the claim is unclear.

As per Claim 27, the claim recites “wherein the managing operation is performed without establishing a communications session between the ECM device and WZA apparatus”.
It is unclear what does or does not qualify as a “communications session”, and it is unclear what is excluded by “without establishing a communications session”. A person having ordinary skill in the art would be left to guess what the claim is attempting to exclude, such as by guessing what types of communication between the “ECM device and WZA apparatus” are excluded by the claim.
Therefore, the claim is unclear.

As per Claim 28, the claim recites “wherein the processor is configured to perform the manage operation without establishing a communications session between the ECM device and WZA apparatus”.
It is unclear what does or does not qualify as a “communications session”, and it is unclear what is excluded by “without establishing a communications session”. A person having ordinary skill in the art would be left to guess what the claim is attempting to exclude, such as by guessing what types of communication between the “ECM device and WZA apparatus” are excluded by the claim.
Therefore, the claim is unclear.

Claim 22 recites the limitation "the obtain, determine and manage operations" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. While Claim 16 does recite steps of “determine” and “manage”, there is no step of “obtain”, therefore, the limitation "the obtain, determine and manage operations" which combines a non-claimed “obtain” limitation with other limitations lacks antecedent basis.

Claim 23 recites the limitation "the network" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Parent Claim 12 does not recite any “network”, and the limitation “a wireless network identifier” of Claim 12 would only provide antecedent basis for the “identifier”.

Claim 23 recites the limitation "before establishing a communications session" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation implies some previous limitation defining a “communications session” and defining why a “communications session” would be established after the transmission of the “broadcast message”, however, no such limitation is provided.

Claim 24 recites the limitation "the network" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Parent Claim 16 does not recite any “network”, and the limitation “a wireless network identifier” of Claim 16 would only provide antecedent basis for the “identifier”.

Claim 24 recites the limitation "the obtain, determine and manage operations" in line 3.  There is insufficient antecedent basis for this limitation in the claim. While Claim 16 does recite steps of “determine” and “manage”, there is no step of “obtain”, therefore, the limitation "the obtain, determine and manage operations" which combines a non-claimed “obtain” limitation with other limitations lacks antecedent basis.

Claim 24 recites the limitation "before establishing a communications session" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation implies some previous limitation defining a “communications session” and defining why a “communications session” would be established after the transmission of the “broadcast message”, however, no such limitation is provided.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  steps that define why a “communications session” would be established after the transmission of the “broadcast message”. Claim 23 recites "before establishing a communications session" which implies some previous limitation defining a “communications session” and defining why a “communications session” would be established after the transmission of the “broadcast message”, however, no such limitation is provided.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: elements that are configured in some manner that defines why a “communications session” would be established after the transmission of the “broadcast message”. Claim 24 recites "before establishing a communications session" which implies some previous limitation defining a “communications session” and defining why a “communications session” would be established after the transmission of the “broadcast message”, however, no such limitation is provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 16, 18, 20, 23, 24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (9,626,874) in view of Nilsson et al. (2019/0139421).

Regarding Claim 12, Gupta et al. teaches the claimed method, comprising:

receiving a…message at an electronically-controlled mobile (ECM) device (“The UAV 100 may receive signals from wireless communication devices 254, 256 (e.g., 170) through respective wireless signals 254a, 256a…”, see col.9, particularly lines 50-58), the…message including a wireless network identifier (WNID) associated with a wireless zone access (WZA) apparatus that transmitted the…message (“The wireless signals 254a, 256a may provide information about the respective wireless communication devices 254, 256, such as an SSID, a MAC address, a cell tower ID, etc. The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4), the ECM device including one or more processors (“The UAV 100 may be provided with a control unit 110. The control unit 110 may include a processor 120…”, see col.6, particularly lines 1-18); and [[;]]
utilizing the one or more processors of the ECM device, configured with executable instructions, to perform the following:
obtaining zonal access rights from the broadcast message that includes the WNID without establishing a communications session between the ECM device and WZA apparatus (“The wireless signals 254a, 256a may provide information about the respective wireless communication devices 254, 256, such as an SSID, a MAC address, a cell tower ID, etc. The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4);
determining device permissions for the ECM device granted in connection with a local environment based on the zonal access rights without establishing a communications session between the ECM device and WZA apparatus (“The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4); and
managing operation of the ECM device relative to the local environment based on the zonal access rights  (“…the UAV 100 may avoid the restricted area 260a and proceed toward the destination 210 on a second leg 253”, see col.10, particularly lines 14-41),
where regarding the limitations “without establishing a communications session between the ECM device and WZA apparatus”, both the disclosure and the claims of the present application fail to define what would or would not qualify as a “communications session” therefore, because Gupta et al. does not recite any step of “establishing a communications session” between the wireless communication devices “254” and “256” that provide the wireless signals “254a” and “256a” of the above citations (“…wireless signals 254a, 256a may provide information about the respective wireless communication devices 254, 256, such as an SSID, a MAC address, a cell tower ID, etc. The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4 of Gupta et al.), Gupta et al. then performs the equivalent of the claimed steps as cited above.
Gupta et al. does not expressly recite a “broadcast” message as in the bolded portions of the claimed
receiving a broadcast message at an electronically-controlled mobile (ECM) device, the broadcast message including a wireless network identifier (WNID) associated with a wireless zone access (WZA) apparatus that transmitted the broadcast message.
However, Nilsson et al. (2019/0139421) teaches access nodes broadcasting warning signals to inform any drones that are coming into or close to a restricted area to not go any further in to the restricted area (Nilsson et al.; see P[0034]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gupta et al. with the teachings of Nilsson et al., and to receive a broadcast message at an electronically-controlled mobile (ECM) device, and for the broadcast message to include a wireless network identifier (WNID) associated with a wireless zone access (WZA) apparatus that transmitted the broadcast message, as rendered obvious by Nilsson et al., in order to inform any drones that are coming into or close to a restricted area to not go any further in to the restricted area (Nilsson et al.; “The communications system 1, e.g. the access nodes 2a thereof, may broadcast warning signals informing any drones 8a that are coming into or close to the restricted area to not go any further in to the restricted area”, see P[0034]).

Regarding Claim 14, Gupta et al. teaches the claimed method of claim 12, wherein the determining comprises determining that the device permissions define a no fly zone (“The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4) and the managing comprises limiting navigation of the ECM device to avoid the no fly zone (“…the UAV 100 may avoid the restricted area 260a and proceed toward the destination 210 on a second leg 253”, see col.10, particularly lines 14-41).

Regarding Claim 16, Gupta et al. teaches the claimed device, comprising:
memory to store executable instructions (“The processor 120 may include or be coupled to a memory unit 121…The processor 120 may be configured with processor-executable instructions to control flight and other operations the UAV 100…”, see col.6, particularly lines 1-18 and FIG. 1, where it is implicit that a memory associated with the processor such as the memory unit “121” would be used to store the processor-executable instructions in order to allow for the processor to perform functions);
a transceiver to receive a…message (“The wireless signals 254a, 256a may provide information about the respective wireless communication devices 254, 256, such as an SSID, a MAC address, a cell tower ID, etc. The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4) that includes a wireless network identifier (WNID) associated with a wireless zone access (WZA) apparatus that transmitted the…message (“The wireless signals 254a, 256a may provide information about the respective wireless communication devices 254, 256, such as an SSID, a MAC address, a cell tower ID, etc. The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4); and
a processor (see col.6, particularly lines 1-18 and FIG. 1) that, in response to executing the executable instructions, is configured to:
manage navigation of the device based on the control instructions (“The processor 120 may include or be coupled to a memory unit 121…The processor 120 may be configured with processor-executable instructions to control flight and other operations the UAV 100…”, see col.6, particularly lines 1-18 and FIG. 1);
determine zonal access rights from the…message that includes the WNID without establishing a communications session between the ECM device and WZA apparatus (“The wireless signals 254a, 256a may provide information about the respective wireless communication devices 254, 256, such as an SSID, a MAC address, a cell tower ID, etc. The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4);
determine device permissions granted in connection with a local environment based on the zonal access rights without establishing a communications session between the ECM device and WZA apparatus (“The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4); and
manage operation of the device relative to the local environment based on the zonal access rights (“…the UAV 100 may avoid the restricted area 260a and proceed toward the destination 210 on a second leg 253”, see col.10, particularly lines 14-41),
where regarding the limitations “without establishing a communications session between the ECM device and WZA apparatus”, both the disclosure and the claims of the present application fail to define what would or would not qualify as a “communications session” therefore, because Gupta et al. does not recite any step of “establishing a communications session” between the wireless communication devices “254” and “256” that provide the wireless signals “254a” and “256a” of the above citations (“…wireless signals 254a, 256a may provide information about the respective wireless communication devices 254, 256, such as an SSID, a MAC address, a cell tower ID, etc. The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4 of Gupta et al.), Gupta et al. then performs the equivalent of the claimed steps as cited above.
Gupta et al. does not expressly recite a “broadcast” message as in the bolded portions of the claimed
a transceiver to receive a broadcast message that includes a wireless network identifier (WNID) associated with a wireless zone access (WZA) apparatus that transmitted the broadcast message
and
determine zonal access rights from the broadcast message that includes the WNID.
However, Nilsson et al. (2019/0139421) teaches access nodes broadcasting warning signals to inform any drones that are coming into or close to a restricted area to not go any further in to the restricted area (Nilsson et al.; see P[0034]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gupta et al. with the teachings of Nilsson et al., and for the device to comprise a transceiver to receive a broadcast message that includes a wireless network identifier (WNID) associated with a wireless zone access (WZA) apparatus that transmitted the broadcast message, and for the processor, in response to executing the executable instructions, to determine zonal access rights from the broadcast message that includes the WNID, as rendered obvious by Nilsson et al., in order to inform any drones that are coming into or close to a restricted area to not go any further in to the restricted area (Nilsson et al.; “The communications system 1, e.g. the access nodes 2a thereof, may broadcast warning signals informing any drones 8a that are coming into or close to the restricted area to not go any further in to the restricted area”, see P[0034]).

Regarding Claim 18, Gupta et al. teaches the claimed device of claim 16, wherein the processor, in response to executing the executable instructions, is configured to determine (“The wireless signals 254a, 256a may indicate or confirm to the UAV 100 that the respective areas are restricted and may contain additional information, such as updated boundary coordinate information for the respective restricted areas and/or information regarding conditional access”, see col.9, particularly lines 59-67 and col.10, particularly lines 1-4) and the processor is further configured to limit  (“…the UAV 100 may avoid the restricted area 260a and proceed toward the destination 210 on a second leg 253”, see col.10, particularly lines 14-41).

Regarding Claim 20, Gupta et al. teaches the claimed device of claim 16, wherein the transceiver is configured to receive remote control instructions (“…the UAV 100 may use the wireless connection 232 to establish a connection with the server 240, such as through the Internet 241 by way of a cellular infrastructure component 230. Through such connections the UAV 100 may receive additional navigational, status, or other information useful for supporting flight operations including, for example, modified destination information, modified route information, weather information, distance information, flight restriction information, obstacle information, or other information that may be useful for operation of the UAV 100. For example, a new destination may be assigned and the UAV 100 may be required to follow a new flight path to the new destination”, see col.10, particularly lines 43-67 and col.11, particularly lines 1-3).

Examiner’s Note:
Claim 23 merely recites a situation rather than positively recite method steps that must be performed, therefore, it is understood by the Examiner that the claim is directed to an intended use that does not further limit Claim 12. However, for the sake of compact prosecution, Claim 23 is addressed in view of the prior art as seen below.

Regarding Claim 23, Gupta et al. does not expressly recite the “broadcast message” of the claimed method of claim 12, wherein the broadcast message is transmitted and the one or more processors perform the obtaining, determining and managing operations without accessing the network and before establishing a communications session.
The limitation “and before establishing a communications session” is interpreted as an intended use that does not further limit the claim and is therefore not required by the prior art, as there are no claimed limitations describing what the “communications session” is and why it would or would not be established at any point in time, therefore, these limitations are directed to an intended use.
Furthermore, parent Claim 12 does not recite any network as referred to by “the network”, meaning this limitation lacks antecedent basis. Gupta et al. teaches the equivalent of the “obtaining, determining and managing operations” limitations as cited in the Claim 12 rejection, where these citations are not dependent on this non-claimed “network” referred to by Claim 23 in “the network”.
Additionally, as cited in the parent claim rejection, the “broadcast message” is obvious in view of Nilsson et al. (2019/0139421), and both Gupta et al. and Nilsson et al. do not require any reliance on any step of “establishing a communications session” as claimed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gupta et al. with the teachings of Nilsson et al., and wherein the broadcast message is transmitted and the one or more processors perform the obtaining, determining and managing operations without accessing the network and before establishing a communications session, as rendered obvious by Nilsson et al., in order to inform any drones that are coming into or close to a restricted area to not go any further in to the restricted area (Nilsson et al.; “The communications system 1, e.g. the access nodes 2a thereof, may broadcast warning signals informing any drones 8a that are coming into or close to the restricted area to not go any further in to the restricted area”, see P[0034]) and to provide “connectivity to packet data networks (PDNs) 6 such as e.g. Internet” (Nilsson et al.; see P[0033]).

Examiner’s Note:
Claim 24 merely recites a situation rather than positively recite how the device of Claim 16 is limited either by its configuration or by steps that some element of the device is configured to perform, it is understood by the Examiner that the claim is directed to an intended use that does not further limit Claim 16. However, for the sake of compact prosecution, Claim 24 is addressed in view of the prior art as seen below.

Regarding Claim 24, Gupta et al. does not expressly recite the “broadcast message” of the claimed device of claim 16, wherein the broadcast message is transmitted and the processor is configured to perform the obtain, determine and manage operations without accessing the network and before establishing a communications session.
The limitation “and before establishing a communications session” is interpreted as an intended use that does not further limit the claim and is therefore not required by the prior art, as there are no claimed limitations describing what the “communications session” is and why it would or would not be established at any point in time, therefore, these limitations are directed to an intended use.
Furthermore, parent Claim 16 does not recite any network as referred to by “the network”, meaning this limitation lacks antecedent basis. Furthermore, Claim 16 does not recite any “obtain” step, making the limitation “obtain, determine and manage operations” meaningless and as it is a combination of a non-claimed “operation” with other operations, therefore, the prior art is not required to teach this limitation. However, for the sake of compact prosecution, the “determine and manage operations” are considered in view of the prior art, where Gupta et al. teaches the equivalent of the “determine and manage operations” limitations as cited in the Claim 16 rejection, where these citations are not dependent on the non-claimed “network” referred to by Claim 24 in “the network”.
Additionally, as cited in the parent claim rejection, the “broadcast message” is obvious in view of Nilsson et al. (2019/0139421), and both Gupta et al. and Nilsson et al. do not require any reliance on any step of “establishing a communications session” as claimed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gupta et al. with the teachings of Nilsson et al., and wherein the broadcast message is transmitted and the processor is configured to perform the obtain, determine and manage operations without accessing the network and before establishing a communications session, as rendered obvious by Nilsson et al., in order to inform any drones that are coming into or close to a restricted area to not go any further in to the restricted area (Nilsson et al.; “The communications system 1, e.g. the access nodes 2a thereof, may broadcast warning signals informing any drones 8a that are coming into or close to the restricted area to not go any further in to the restricted area”, see P[0034]) and to provide “connectivity to packet data networks (PDNs) 6 such as e.g. Internet” (Nilsson et al.; see P[0033]).

Regarding Claim 27, Gupta et al. teaches the claimed method of claim 12, wherein the managing operation is performed without establishing a communications session between the ECM device and WZA apparatus (see the Claim 12 rejection), where as seen in the citations of the Claim 12 rejection, Gupta et al. does not rely on any “communications session”.

Regarding Claim 28, Gupta et al. teaches the claimed device of claim 16, wherein the processor is configured to perform the manage operation without establishing a communications session between the ECM device and WZA apparatus (see the Claim 16 rejection), where as seen in the citations of the Claim 16 rejection, Gupta et al. does not rely on any “communications session”.



Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (9,626,874) in view of Nilsson et al. (2019/0139421) further in view of DeCenzo et al. (2017/0227965).

Regarding Claim 21, Gupta et al. does not expressly recite the claimed method of claim 12, wherein the WZA apparatus is a network gateway to a network, the WZA apparatus including a receiver to bidirectional communicate with one or more physical devices utilizing one or more predetermined communications protocols, and wherein the one or more processors, in response to executing the executable instructions, perform the obtaining, determining and managing operations without accessing the network.
However, Gupta et al. does teach “and wherein the one or more processors, in response to executing the executable instructions, perform the obtaining, determining and managing operations without accessing” a network, as can be seen in the citations of the Claim 12 rejection, where the citations provided for these limitations of “obtaining, determining and managing” do not require somehow “accessing” a network for which a “WZA apparatus is a network gateway”.
Furthermore, Gupta et al. only does not expressly recite the remaining limitations with respect to the wireless communication devices “254” and “256” of the parent claim rejection that each teach the “wireless zone access (WZA) apparatus” of the parent claim. Gupta et al. does teach that a device or beacon associated with a prohibited or restricted area from which the UAV may receive signals regarding information associated with the restricted area may be a wireless access point or cellular network base station (see col.7, particularly lines 65-67 and col.8, particularly lines 1-17). 
Additionally, Nilsson et al. (2019/0139421) teaches access nodes broadcasting warning signals to inform any drones that are coming into or close to a restricted area to not go any further in to the restricted area (Nilsson et al.; see P[0034]), where a network entity that may be part of the access nodes may be “in a gateway providing connectivity to packet data networks (PDNs) 6 such as e.g. Internet” (Nilsson et al.; see P[0033]). To merely use a network entity or access nodes that are then a gateway to a network as the wireless devices of Gupta et al. is a design choice that is not only trivial to a person having ordinary skill in the art, bit is a design choice rendered obvious by Nilsson et al. 
Furthermore, DeCenzo et al. (2017/0227965) teaches a gateway that may perform bidirectional communication with a drone, where the gateway may receive data from a drone and also send signals to the drone (DeCenzo et al.; see P[0051]-P[0052]), where the gateway may communicate using one or more communication networks (DeCenzo et al.; see P[0049]). Therefore, the design choice of a gateway being capable of bidirectional communication “with one or more physical devices utilizing one or more predetermined communications protocols”, such as by using a particular communication network, is obvious in view of DeCenzo et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gupta et al. with the teachings of Nilsson et al. and DeCenzo et al., and wherein the WZA apparatus is a network gateway to a network, the WZA apparatus including a receiver to bidirectional communicate with one or more physical devices utilizing one or more predetermined communications protocols, and wherein the one or more processors, in response to executing the executable instructions, perform the obtaining, determining and managing operations without accessing the network, as rendered obvious by Nilsson et al. and DeCenzo et al., in order to inform any drones that are coming into or close to a restricted area to not go any further in to the restricted area (Nilsson et al.; “The communications system 1, e.g. the access nodes 2a thereof, may broadcast warning signals informing any drones 8a that are coming into or close to the restricted area to not go any further in to the restricted area”, see P[0034]) and to provide “connectivity to packet data networks (PDNs) 6 such as e.g. Internet” (Nilsson et al.; see P[0033]), and in order to provide a gateway capable of bidirectional communication with a device such as drones (DeCenzo et al.; see P[0049] and the above citations).

Regarding Claim 22, Gupta et al. does not expressly recite the claimed device of claim 16, wherein the WZA apparatus is a network gateway to a network, the WZA apparatus including a receiver to bidirectional communicate with one or more physical devices utilizing one or more predetermined communications protocols, and wherein the device is an electronically controlled mobile (ECM) device, the processor of the ECM device configured to perform the obtain, determine and manage operations without accessing the network.
However, Gupta et al. does teach “and wherein the one or more processors, in response to executing the executable instructions, perform the obtaining, determining and managing operations without accessing” a network, as can be seen in the citations of the Claim 16 rejection, where the citations provided for the Claim 16 limitations do not require somehow “accessing” a network for which a “WZA apparatus is a network gateway”.
Furthermore, Gupta et al. only does not expressly recite the remaining limitations with respect to the wireless communication devices “254” and “256” of the parent claim rejection that each teach the “wireless zone access (WZA) apparatus” of the parent claim. Gupta et al. does teach that a device or beacon associated with a prohibited or restricted area from which the UAV may receive signals regarding information associated with the restricted area may be a wireless access point or cellular network base station (see col.7, particularly lines 65-67 and col.8, particularly lines 1-17). 
Additionally, Nilsson et al. (2019/0139421) teaches access nodes broadcasting warning signals to inform any drones that are coming into or close to a restricted area to not go any further in to the restricted area (Nilsson et al.; see P[0034]), where a network entity that may be part of the access nodes may be “in a gateway providing connectivity to packet data networks (PDNs) 6 such as e.g. Internet” (Nilsson et al.; see P[0033]). To merely use a network entity or access nodes that are then a gateway to a network as the wireless devices of Gupta et al. is a design choice that is not only trivial to a person having ordinary skill in the art, bit is a design choice rendered obvious by Nilsson et al. 
Furthermore, DeCenzo et al. (2017/0227965) teaches a gateway that may perform bidirectional communication with a drone, where the gateway may receive data from a drone and also send signals to the drone (DeCenzo et al.; see P[0051]-P[0052]), where the gateway may communicate using one or more communication networks (DeCenzo et al.; see P[0049]). Therefore, the design choice of a gateway being capable of bidirectional communication “with one or more physical devices utilizing one or more predetermined communications protocols”, such as by using a particular communication network, is obvious in view of DeCenzo et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gupta et al. with the teachings of Nilsson et al. and DeCenzo et al., and wherein the WZA apparatus is a network gateway to a network, the WZA apparatus including a receiver to bidirectional communicate with one or more physical devices utilizing one or more predetermined communications protocols, and wherein the device is an electronically controlled mobile (ECM) device, the processor of the ECM device configured to perform the obtain, determine and manage operations without accessing the network, as rendered obvious by Nilsson et al. and DeCenzo et al., in order to inform any drones that are coming into or close to a restricted area to not go any further in to the restricted area (Nilsson et al.; “The communications system 1, e.g. the access nodes 2a thereof, may broadcast warning signals informing any drones 8a that are coming into or close to the restricted area to not go any further in to the restricted area”, see P[0034]) and to provide “connectivity to packet data networks (PDNs) 6 such as e.g. Internet” (Nilsson et al.; see P[0033]), and in order to provide a gateway capable of bidirectional communication with a device such as drones (DeCenzo et al.; see P[0049] and the above citations).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662